Citation Nr: 1027865	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for acute epididymitis, claimed 
as a scrotum condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Following a September 2006 Travel Board hearing, the Board 
remanded this case in March 2007 and obtained a Veterans Health 
Administration (VHA) opinion in February 2010.  The Veteran did 
respond to a March 2010 Board letter informing him of his right 
to submit additional evidence or argument in conjunction with 
this opinion, and the Board will accordingly proceed with this 
case.  


FINDING OF FACT

The Veteran's current scrotum condition was not first manifest in 
service and has not otherwise been shown to be etiologically 
related to service.


CONCLUSION OF LAW

Acute epididymitis, claimed as a scrotum condition, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the service treatment records include a clinical 
record cover sheet showing that the Veteran was admitted to a 
military hospital for seven days in March and April of 1967 with 
a diagnosis of traumatic epididymitis, noted to have been shown 
in the line of duty.  This record lists no other diagnoses, and 
there is no indication that the hospitalization in question 
concerned any other injuries or diseases.  As noted in further 
detail below, efforts to obtain full treatment records 
corresponding to this hospitalization have proven unsuccessful.  
The Veteran's September 1967 separation examination and medical 
history reports are negative for any genitourinary complaints.  

The Veteran's first documented post-service treatment for acute 
epididymitis/orchitis dates from September 2003, when he was seen 
at a VA facility for complaints of a painful lump on the right 
testicle.  A tender and soft mass was noted, and an assessment of 
acute epididymitis/orchitis was rendered.  An ultrasound from 
October 2003 revealed no epididymitis, orchitis, or abscesses.  

A VA genitourinary examination report from March 2005 contains 
diagnoses including epididymitis "while the [V]eteran was on 
active duty" and a current diagnosis of bilateral varicocele, 
with the etiology of reported tenderness of the testicles 
unknown.  The examiner further noted that varicocele does not 
cause testicular tenderness and that, knowing that the original 
diagnosis "lacked precision," no opinion could be offered 
without resorting to mere speculation.

In light of this indefinite March 2005 VA examination opinion, 
the Veteran's case was forwarded to a VHA doctor, who provided a 
medical opinion in February 2010.  The doctor reviewed the entire 
claims file, including records of in-service hospitalization and 
post-service treatment.  She noted that it appeared that the 
cause of the Veteran's bilateral testicular discomfort was 
unknown or might be related to bilateral varicoceles.  The 
service treatment records, however, lacked any indication or 
documentation regarding varicoceles during his active service.  
His 2003 clinical evaluation was suggestive of epididymitis, but 
his ultrasound was negative for any evidence of an epididymal 
inflammatory condition.  Accordingly, the etiology of the 
bilateral testicular discomfort was unknown or might be related 
to bilateral varicoceles.  Overall, the bilateral testicular 
discomfort was "less likely as not" related to traumatic 
epididymitis during active service.

In reviewing the above evidence, the Board is cognizant of the 
Veteran's seven day in-service hospitalization, apparently for a 
diagnosis of traumatic epididymitis, although the available 
documentation does not provide details as the nature of this 
disease or the hospitalization.  He was not again treated for any 
genitourinary symptoms for more than 35 years following service, 
and there is no medical opinion of record supporting a causal 
link between the current disability and service.  Rather, the 
March 2005 VA examination report does not contain a definite 
opinion, and the noted VHA doctor opined in February 2010 that 
the current disability and the in-service diagnosis were "less 
likely as not" related.

The only evidence of record supporting the Veteran's claim is his 
own lay opinion.  While he is competent to report continuity of 
symptoms since service, his testimony in this regard has been 
less than entirely clear.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  During his September 2006 hearing, he was 
asked whether he had problems after he returned to duty following 
hospitalization and responded that "I'd like to think that I 
did" but had no independent recollection.  He stated that his 
problems would "come and go" and that they became more 
persistent in approximately 1969, well over a year following 
separation from service.  


Even if one were to view the Veteran's lay contentions as 
indicative of continuity of symptomatology, the fact remains that 
he has not been shown to possess the credentials, training, or 
other expertise needed to render a competent opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  By contrast, the unfavorable VHA opinion cited 
above was provided by a medical doctor, who does have the 
requisite credentials, training, and expertise to provide such an 
opinion.  This opinion is also consistent with the fact that the 
Veteran went for 35 years following service without documented 
medical treatment for his claimed disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors in the analysis of a service connection 
claim).  
Consequently, the VHA opinion has far greater probative value 
than the Veteran's own lay contentions.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for acute epididymitis, 
claimed as a scrotum condition, and this claim must be denied.  
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2004, prior to 
the date of the issuance of the appealed rating decision.  In a 
June 2009 letter, the Veteran was informed of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The appeal was subsequently readjudicated in a 
Supplemental Statement of the Case issued in October 2010.  This 
course of corrective action fulfills VA's notice requirements.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  Unfortunately, efforts to obtain the reports of 
his 1967 hospitalization have proven unsuccessful.  In March 
2007, he was requested to provide any records of this 
hospitalization in his possession, but no records were received.  
In October 2009, VA was notified by the National Personnel 
Records Center (NPRC) that a search had been made for such 
records, but none could be located.  In this regard, there has 
been full compliance with the March 2007 remand instructions 
regarding the search for in-service hospital records.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As to post-
service records, VA has obtained all relevant records of post-
service treatment, and there is no indication of additional 
records for which further search efforts are required.

Due to the inadequacies of the nexus opinion contained in the 
March 2005 VA examination report, which was comprehensive in all 
other respects, the Board obtained the February 2010 VHA opinion.  
This opinion was based upon a claims file review and was 
supported by a detailed rationale; as such, it is fully adequate 
for consideration in a Board adjudication.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that, in a 
May 2010 brief, the Veteran's representative stated that due to 
"the complexity and controversy surrounding the issue on 
appeal" on January 26, 2010 the Board believed an Independent 
Medical Expert (IME) opinion was necessitated, but the 
representative provided no specific argument as to why the 
February 2010 VHA opinion was in any way inadequate, except for 
noting that the examiner was unable to account for the bilateral 
testicular discomfort.  38 C.F.R. § 20.901(a) and (d).  The Board 
notes, however, that the February 2010 opinion contained a 
sufficient explanation concerning why the Veteran's current 
bilateral testicular discomfort was less likely than not related 
to the traumatic epididymitis during active military service.  
The Board thus finds that no further evidentiary development is 
needed in this regard.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for acute epididymitis, claimed 
as a scrotum condition, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


